Exhibit 10.11
 
Recording Requested by and
when Recorded Mail to:


ACCESS BUSINESS FINANCE, L.L.C.
14205 S. E. 36th Street, Suite 350
Bellevue, WA  98006
Attn:  Douglas L. McDonald


 

--------------------------------------------------------------------------------

Loan No. SYNT01
 
DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES,
AND SECURITY AGREEMENT
 
THIS DOCUMENT CONSTITUTES A FIXTURE FILING
IN ACCORDANCE WITH ORS §79.0502(3)
 
LINE OF CREDIT TRUST DEED
 
This Deed of Trust constitutes a line of credit instrument under ORS
86.155.  The maximum principal amount to be advanced is $2,000,000 and the
maturity date is on or before June 15, 2007, subject to annual renewals.
 
Tax Parcel Nos. 11S3W7CB-2618 and 11S3W7CB-2626
 
THIS DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES, AND SECURITY AGREEMENT
(“Deed of Trust”) is dated June 15 and is given by Grantor SYNTHETECH, INC., an
Oregon corporation, 1290 Industrial Way, Albany, Oregon 97322 (“Grantor” or
“Borrower”).  The Trustee is FIRST AMERICAN TITLE INSURANCE COMPANY OF OREGON
whose mailing address is 1700 SW Fourth Avenue, Portland, Oregon
97201-5512.  The Beneficiary is ACCESS BUSINESS FINANCE, L.L.C., a Washington
limited liability company (“Beneficiary” or “Lender”), whose mailing address is
14205 S. E. 36th Street, Suite 350, Bellevue, WA  98006.
 
For purposes of Article 9 of the Uniform Commercial Code, this Deed of Trust
constitutes a security agreement and a financing statement, with Grantor being
the Debtor and Lender being the Secured Party.
 
This Deed of Trust secures a revolving line of credit, and Borrower may borrow,
repay and reborrow thereunder to the extent and subject to the terms provided in
the “Loan and Security Agreement” dated the same as this Deed of
Trust.  Reductions of the principal balance of the Loan secured hereby, even
down to zero, shall not satisfy or release this Deed of Trust, which shall
remain in full force and effect notwithstanding such repayments of principal.
 
DEED OF TRUST

Page 1 of 24

--------------------------------------------------------------------------------


In consideration of the loan described below, Grantor hereby irrevocably GRANTS,
TRANSFERS, CONVEYS and ASSIGNS to Trustee, IN TRUST, WITH POWER OF SALE, all of
Grantor’s present and future estate, right, title, claim, and interest,
either in law or in equity, in and to the following property (“Property”):
 
A.  
The real property described on Exhibit A, all rights to the alleys, streets and
roads adjoining or abutting the real property, all easements, access, air and
development rights, minerals and oil, gas and other hydrocarbon substances,
water, water rights and water stock, and all other rights, hereditaments,
privileges, and appurtenances now or hereafter belonging or in any way
appertaining to such real property (“Land”).

 
B.  
All buildings, improvements and tenements now or hereafter located on the Land
(“Improvements”), including without limitation all fixtures and articles of
property attached to, or used or adapted for use in the ownership, development,
operation or maintenance of the Land and Improvements (whether such items are
leased, owned, or subject to any title-retaining or security instrument); all
heating, cooling, air-conditioning, ventilating, refrigerating, plumbing,
generating, power, lighting, laundry, maintenance, incinerating, lifting,
cleaning, fire prevention and extinguishing, security and access control,
cooking, gas, electric and communication fixtures, equipment and apparatus; all
engines, motors, conduits, pipes, pumps, tanks, ducts, compressors, boilers,
water heaters and furnaces; all ranges, stoves, disposals, refrigerators and
other appliances; all escalators and elevators, baths, sinks, all cabinets,
partitions, mantels, built-in mirrors, window shades, blinds, screens, awnings,
storm doors, windows and sash; all carpeting, underpadding, floor covering,
paneling, and draperies; all furnishings of public spaces, halls and lobbies;
and all shrubbery and plants.  All such items shall be deemed part of the Land
and not severable wholly or in part without material injury to the freehold.

 
C.  
All of the present and future rents, revenues, issues, profits and income of the
Land and Improvements, and all present and future leases and other agreements
for the occupancy or use of all or any part of the Land and Improvements,
including without limitation all cash or security deposits, advance rentals and
deposits or payments of similar nature, and all guarantees of tenants’ or
occupants’ performance under such leases and agreements.

 
D.  
All tangible and intangible personal property now or hereafter used or acquired
in connection with the ownership, development, operation or maintenance of the
Land and Improvements, including without limitation all furniture, furnishings,
equipment, supplies, and other goods, wherever located, whether in the
possession of Grantor, warehousemen, bailee, or any other person; all site
plans, plats, architectural plans, specifications, work drawings, surveys,
engineering reports, test borings, market surveys, and other similar work
products; all permits, licenses, franchises, and trade names; all contract
rights (including without limitation all architectural, construction,
engineering, consulting, and management contracts, all insurance policies, and
all performance, payment, completion and other surety bonds); and all claims,
causes of action, warranties, accounts receivable, escrow accounts, insurance
policies, deposits (including tax, insurance and other reserves), instruments,
documents of title, general intangibles, and business records.

 
DEED OF TRUST

Page 2 of 24

--------------------------------------------------------------------------------


 
E.  
All present and future monetary deposits given to any public or private utility
with respect to utility services furnished to the Land or the Improvements.

 
F.  
All proceeds (including claims and demands therefor) of the conversion,
voluntary or involuntary, of any of the foregoing into cash or liquidated
claims, including without limitation the insurance proceeds and condemnation
awards.

 
G.  
All proceeds of the foregoing.

 
 
TO SECURE THE FOLLOWING (“Secured Obligations”):

 
(1) Repayment of a line of credit loan (the “Loan”) in the maximum principal
amount of TWO MILLION and no/100 DOLLARS ($2,000,000.00), with interest thereon,
evidenced by and subject to the terms and provisions of a “Loan and Security
Agreement” dated the same as this Deed of Trust (“Loan Agreement”) between
Borrower and Lender, including any and all modifications, extensions, renewals
and replacements thereof.  The maturity date of the Loan is June 15, 2007,
subject to annual renewals as provided in the Loan Agreement.
 
(2) Payment of all other sums which are or which may become owing under the Loan
Documents, including without limitation, all sums advanced to protect the
security of this Deed of Trust, together with interest thereon as herein
provided;
 
(3) Performance of all other obligations of Borrower and/or Grantor hereunder
and under the other Loan Documents.
 
As used herein, the term “Loan Documents” means the Loan Agreement, this Deed of
Trust, and all related documents and instruments (except the Indemnity Agreement
described hereinafter), and any and all modifications, extensions, renewals and
replacements thereof.  Borrower is also executing a Hazardous Substance
Indemnity (“Indemnity Agreement”) for the benefit of Lender in connection with
the Loan, however, Borrower’s obligations thereunder are not secured by this
Deed of Trust.  In the event of any inconsistency between this Deed of Trust and
the Loan Agreement, the terms hereof shall be controlling as necessary to
create, preserve and/or maintain a valid lien on the Property, otherwise the
provisions of the Loan Agreement shall be controlling.
 
The indebtedness secured by this Deed of Trust may be indexed, adjusted, renewed
or renegotiated.
 
GRANTOR HEREBY REPRESENTS, WARRANTS, COVENANTS AND AGREES AS FOLLOWS:
 
DEED OF TRUST

Page 3 of 24

--------------------------------------------------------------------------------


ARTICLE 1
TITLE AND USE
 
1.1           Warranty of Title.  Grantor warrants, represents, covenants and
agrees as follows:  (a) Grantor holds marketable title to the Property with the
full right and power to grant, convey and assign the Property.  (b) The Property
is free from liens, encumbrances, exceptions and other charges of any kind
whatsoever, except for the Permitted Exceptions.  (c) No other lien or
encumbrance, whether superior or inferior to this Deed of Trust, shall be
created or suffered to be created by Grantor without the prior written consent
of Lender.  (d) No default on the part of Grantor or any other person exists
under any of the Permitted Exceptions and all of the Permitted Exceptions are in
full force and effect and in good standing, without modification.  (e) Complete
and current copies of the Permitted Exceptions have been furnished to Lender,
and none of them have been or will be modified by Grantor without Lender’s prior
written consent.  (f) Grantor shall fully comply with all the terms of the
Permitted Exceptions and shall deliver to Lender a copy of all notices delivered
in connection with the Permitted Exceptions.  (g) Lender has the right to
contact the other parties to the Permitted Exceptions to confirm the status
thereof, and Grantor shall, from time to time, at the request of Lender, request
of such parties a certificate confirming such information regarding the
Permitted Exceptions as Lender may request.  (h) Grantor shall forever warrant
and defend the Property unto Lender against all claims and demands of any other
person whatsoever, subject only to non-delinquent taxes and assessments and the
Permitted Exceptions.  As used in this Deed of Trust, “Permitted Exceptions”
means the exceptions to title to the Property set out in Schedule B of the
policy of title insurance issued to Lender with respect to this Deed of Trust.
 
1.2           Business Use; Commercial Loan.  Grantor represents and covenants
that: (a) the Property is and shall be used for commercial purposes only, and
(b) the Property is not now and at all times during the term of this Deed of
Trust the Property will not be used for residential or consumer purposes, so
that at no time will this Deed of Trust be a “residential trust deed” as defined
in ORS §86.705.
 
1.3           Hazardous Substances.
 
(a)           Representations and Warranties.  Grantor represents and warrants
to Lender, to the best of its knowledge after due inquiry and inspection, that:
there is no asbestos in the construction, repair or maintenance of any
Improvements; no Hazardous Substance is currently being generated, processed,
stored, transported, handled or disposed of on, under or in the Property, except
in accordance with all applicable laws; neither Grantor nor any other person or
entity has ever caused or permitted any Hazardous Substance to be generated,
processed, stored, transported, handled or disposed of, on, under or in the
Property, except in compliance with all applicable laws; there is no actual or
alleged violation with respect to the Property of any federal, state or local
statute, ordinance, rule, regulation or other law pertaining to Hazardous
Substances; and, there is no action or proceeding pending before or appealable
from any court, quasi-judicial body or administrative agency relating to
Hazardous Substances affecting or alleged to be affecting the Property.
 
(b)           Covenant.  Grantor covenants and agrees that Hazardous Substances
will not be generated, processed, stored, transported, handled or disposed of on
the Property by any person or entity, except in accordance with all applicable
laws.
 
(c)           Definition.  “Hazardous Substance” means any underground storage
tank (whether empty, filled or partially filled with any substance) and any
substance which now or hereafter becomes regulated under any federal, state or
local statute, ordinance, rule, regulation or other law relating to
environmental protection, contamination or cleanup, or public health and safety.
 
DEED OF TRUST

Page 4 of 24

--------------------------------------------------------------------------------


(d)           Notification; Cleanup.  Grantor shall immediately notify Lender if
Grantor becomes aware of any Hazardous Substance problem or liability
with respect to the Property, any actual or alleged violation with respect to
the Property of any federal, state or local statute, ordinance, rule, regulation
or other law pertaining to Hazardous Substances, or any lien or action with
respect to any of the foregoing.  Grantor shall, at its sole expense, take all
actions as may be necessary or advisable for the cleanup of Hazardous Substances
with respect to the Property, including without limitation, all removal,
containment and remedial actions in accordance with all applicable laws and in
all events in a manner satisfactory to Lender, and shall further pay or cause to
be paid ail cleanup, administrative and enforcement costs of governmental
agencies if obligated to do so by contract or by law
 
(e)           Right of Entry.  Lender is hereby authorized to enter
the Property, including the interior of any structures, at reasonable times, and
after reasonable notice, for the purpose of inspecting the Property to determine
Grantor’s compliance with this Section.
 
(f)           Indemnification.  Grantor shall jointly and severally defend,
protect, hold harmless, and indemnify Lender and its affiliates and their
shareholders, directors, officers, employees, attorneys, and agents from and
against any and all claims, demands, penalties, fees, liens, damages, losses,
expenses, and liabilities which Lender may incur before the Loan has been repaid
and this Deed of Trust has been released as a lien upon the Property, and which
arise out of or in any way connected with any alleged or actual past or future
presence on or under the Property of any Hazardous Substance from any cause
whatsoever; it being intended that Grantor shall be strictly liable without
regard to any fault by Grantor.
 
1.4           No Claim, Offset or Defense.  Grantor acknowledges and agrees
that: (i) no offset or defense exists to enforcement of the Loan Documents, and
the Loan Documents are enforceable in accordance with their respective terms;
and (ii) no claims by Grantor exist against Lender in connection with the making
of the Loan and the transactions contemplated by the Loan Documents, or, if any
such claims exist, they are hereby unconditionally and irrevocably waived,
relinquished, and forever discharged.
 
ARTICLE 2
GRANTOR’S COVENANTS
 
2.1           Payment and Performance of Secured Obligations.  Borrower shall
pay when due all sums which are now or which may become owing under the Loan
Documents, and shall pay and perform all other Secured Obligations in
accordance with their terms.
 
2.2           Payment of Taxes, Utilities, Liens and Charges.
 
(a)           Taxes and Assessments.  Except as they may otherwise be paid from
reserves under Article 3, Grantor shall pay when due all taxes and assessments
(including without limitation, nongovernmental levies or assessments such as
maintenance charges, owner association dues, charges or fees, and levies and
other charges arising from covenants, conditions or restrictions) levied,
assessed or charged against or with respect to the Property or this Deed of
Trust.  If required by Lender, Grantor shall pay all costs and expenses of a tax
monitoring and verification service in order to verify to Lender that Grantor is
in compliance with this Section.  Upon request, Grantor shall promptly furnish
to Lender all notices of amounts due under this subparagraph and all receipts
evidencing such payments.
 
DEED OF TRUST

Page 5 of 24

--------------------------------------------------------------------------------


(b)           Utilities.  Grantor shall pay when due all utility charges and
assessments for services furnished the Property.
 
(c)           Labor and Materials.  Grantor shall pay when due the claims of all
persons supplying labor or materials to or in connection with the Property.
 
(d)           Liens and Charges. Grantor shall promptly discharge any lien,
encumbrance, or other charge, whether superior or inferior to this Deed of
Trust, which may be claimed against the Property; provided that Grantor shall
have the right to contest the amount or validity in whole or in part of any
lien, encumbrance or other charge against the Property by appropriate
proceedings conducted in good faith and with due diligence, in which event
Grantor, upon prior written notice to Lender, may postpone or defer payment of
such lien, encumbrance or other charge so long as such proceedings shall operate
to prevent the collection of the lien, encumbrance or other charge, and provided
that neither the Property nor any part thereof will, by reason of such
postponement or deferment, be in danger of being forfeited or lost, and that
Grantor, before the date such lien, encumbrance or other charge, becomes
delinquent, gives such reasonable security as may be requested by Lender to
ensure payment thereof and prevent any forfeiture or loss of the Property or any
part thereof.
 
(e)           Taxes, Assessments and Other Charges Imposed on Lender.  If, at
any time after the date of this Deed of Trust, any law is enacted or changed
(including any interpretation thereof) which subjects Lender to any increase in
any tax (except federal income taxes), assessment, or other charge, in any form
measured by or based on any portion of the indebtedness secured by this Deed of
Trust, Grantor shall pay such increased amount to Lender on demand; provided
that if any such payment would be unlawful, Lender may declare all accrued
interest and the entire principal balance of the Loan immediately due and
payable.
 
2.3           Insurance.
 
(a)           Coverages Required.  Grantor shall keep the following insurance
coverages in effect with respect to the Property:
 
(i)           Insurance against loss by fire and the hazards now or hereafter
embraced by the standard “All Risk” form of insurance, in an amount equal at all
times to the full insurable value of the Improvements, which during construction
of the Improvements shall be in the “Builder’s Risk” form.  All such insurance
coverage shall contain a “replacement cost endorsement” without reduction for
depreciation, and shall also contain loss of rents and/or business interruption
insurance coverage, a fluctuating value indorsement with a waiver of the
co-insurance clause (or an agreed amount indorsement with an inflation guard
endorsement), and shall contain such other indorsements as Lender may reasonably
request.  All such indorsements shall be in form and substance satisfactory to
Lender.
 
DEED OF TRUST

Page 6 of 24

--------------------------------------------------------------------------------


(ii)           Comprehensive public liability insurance against claims for
bodily injury, death or property damage occurring on, in or about the Property
in amounts and on terms acceptable to the Lender.
 
(iii)           Flood insurance in an amount satisfactory to Lender and on terms
satisfactory to Lender if the Property is located in a designated flood hazard
area.
 
(iv)           Insurance against such similar or other hazards, casualties,
liabilities and contingencies, in such forms and amounts, as Lender may from
time to time reasonably require.
 
(b)           Policies.  Each insurance policy will be in a company and form
acceptable to Lender.  Each hazard insurance policy will include a Form 438BFU
or equivalent mortgagee endorsement in favor of and in form acceptable to
Lender.  All required policies will provide for at least ten (10) days’ written
notice to Lender prior to the effective date of any cancellation or material
amendment, which term shall include any reduction in the scope or limits of
coverage.  Grantor shall furnish to Lender the original of each required
insurance policy, or a certified copy thereof together with a certificate of
insurance setting forth the coverage, the limits of liability, the carrier, the
policy number and the expiration date.  As security for the Secured Obligations,
Grantor hereby assigns to Lender all required insurance policies, together with
all proceeds thereof, rights thereto and all unearned premiums returnable upon
cancellation.
 
(c)           Payment; Renewals.  Grantor shall promptly furnish to Lender all
renewal notices relating to insurance policies.  Except as the same may
otherwise be paid from reserves under Article 3, Grantor shall pay all premiums
on insurance policies directly to the carrier.  At least thirty (30) days prior
to the expiration date of each such policy, Grantor shall furnish to Lender a
renewal policy in a form acceptable to Lender, together with evidence that the
renewal premium has been paid.
 
(d)           Application of Insurance Proceeds.  In the event of any loss,
Grantor shall give prompt written notice thereof to the insurance carrier and
Lender.  Grantor hereby authorizes Lender as Grantor’s attorney-in-fact to make
proof of loss, to adjust and compromise any claim, to commence, appear in and
prosecute, in Lender’s or Grantor’s name, any action relating to any claim, and
to collect and receive insurance proceeds; provided, however, that Lender shall
have no obligation to do so.  Lender shall apply any insurance proceeds received
by it hereunder first to the payment of the costs and expenses incurred in the
collection of the proceeds and then, in its absolute discretion and without
regard to the adequacy of its security, to:
 
(i)           The payment of the Secured Obligations, whether then due and
payable or not.  Any such application of proceeds to principal on the Loan shall
be without the imposition of any prepayment fee otherwise payable under the Loan
Documents, but shall not extend or postpone the due dates of the installment
payments under the Loan Documents, or change the amounts thereof; or
 
(ii)           The reimbursement of Grantor, under Lender prescribed
disbursement control procedures, for the cost of restoration or repair of the
Property.  Lender may, at its option, condition the reimbursement on Lender’s
approval of the plans and specifications of the reconstruction, contractor’s
cost estimates, architect’s certificates, waivers of liens, sworn statements of
mechanics and materialmen, and such other evidence of costs, percentage
completion of construction, application of payments and satisfaction of liens as
Lender may reasonably require.
 
DEED OF TRUST

Page 7 of 24

--------------------------------------------------------------------------------


Except to the extent that insurance proceeds are applied to payment of the
Secured Obligations, nothing herein contained shall be deemed to excuse Grantor
from restoring, repairing or maintaining the Property as provided in Section
2.4, regardless of whether or not there are insurance proceeds available or
whether any such proceeds are sufficient in amount.
 
(e)           Transfer of Title.  If the Property is sold pursuant to Article 8
or if Lender otherwise acquires title to the Property, Lender shall have all of
the right, title and interest of Grantor in and to any insurance policies and
unearned premiums thereon and in and to the proceeds resulting from any damage
to the Property prior to such sale or acquisition.
 
(f)           Notice Under ORS 746.201 — WARNING.
 
Unless Borrower provides Lender with evidence of insurance coverage as required
by this Deed of Trust, Lender may purchase insurance at Borrower’s expense to
protect Lender’s interest.  This insurance may, but need not, also protect
Borrower’s interest.  If the Property is damaged, the coverage purchased by
Lender may not pay any claim made by Borrower or any claim made against
Borrower.  Borrower may later cancel the coverage obtained by Lender by
providing evidence that it has provided the insurance coverage required by this
Deed of Trust.
 
Borrower is responsible for the cost of any insurance obtained by Lender.  The
cost of that insurance may be added to the Obligations secured by this Deed of
Trust.  If the cost is added the Secondary Rate will apply to the added
amount.  The effective date of coverage may be the date Borrower’s prior
coverage lapsed or the date Borrower failed to provide proof of coverage.
 
The coverage purchased by Lender may be considerably more expensive than
insurance Borrower may be able to obtain on its own and may not satisfy the need
for property damage coverage or any mandatory liability insurance requirements
imposed by applicable law.
 
2.4           Preservation and Maintenance of Property; Right of Entry.
 
(a)           Preservation and Maintenance.  Grantor represents and warrants
that the Improvements are free from damage caused by fire or other
casualty.  Grantor shall (i) not commit or suffer any waste or permit any
impairment or deterioration of the Property, (ii) not abandon the Property,
(iii) restore or repair promptly and in a good and workmanlike manner all or any
part of the Property to the equivalent of its original condition, or such other
condition as Lender may approve in writing, in the event of any damage, injury
or loss thereto, whether or not insurance proceeds are available to cover in
whole or in part the costs of such restoration or repair, (iv) keep the
Property, including improvements, fixtures, equipment, machinery and appliances
thereon, in good condition and repair and shall replace fixtures, equipment,
machinery and appliances of the Property when necessary to keep such items in
good condition and repair, and (v) generally operate and maintain the Property
in a commercially reasonable manner..
 
DEED OF TRUST

Page 8 of 24

--------------------------------------------------------------------------------


(b)           Alterations.  None of the Improvements shall be structurally
altered, removed or demolished, in whole or in part, without Lender’s prior
written consent, nor shall any fixture or chattel covered by this Deed of Trust
and adapted to the use and enjoyment of the Property be removed at any time
without like consent unless actually replaced by an article of equal suitability
which is owned by Grantor free and clear of any lien or security interest.
 
(c)           Right of Entry.  Lender is hereby authorized to enter the
Property, including the interior of any structures, at reasonable times and
after reasonable notice, for the purpose of inspecting the Property to determine
Grantor’s compliance with this Section.
 
2.5           Parking.  If any part of any vehicle parking areas included within
the Property is taken by condemnation, and before any parking areas are
diminished for any other reason, Grantor shall take all actions as are necessary
to provide substitute parking facilities in kind, size and location as necessary
to comply with all governmental zoning and other regulations and all
leases.  Before making any contract for substitute parking facilities, Grantor
shall furnish to Lender satisfactory assurance of completion thereof free of
liens and in conformity with all government zoning, and other regulations.
 
2.6           Use of Property.  Grantor shall comply with all laws, ordinances,
regulations and requirements of any governmental body, and all other covenants,
conditions and restrictions applicable to the Property, and pay all fees and
charges in connection therewith.  Unless required by applicable law or unless
Lender has otherwise agreed in writing, Grantor shall not allow changes in the
use for which all or any part of the Property was intended at the time this Deed
of Trust was executed.  Grantor shall not initiate or acquiesce in a change in
the zoning classification of the Property without Lender’s prior written
consent.
 
2.7           Condemnation.
 
(a)           Proceedings.  Grantor shall promptly notify Lender of any action
or proceeding relating to any condemnation or other taking (including without
limitation any change in the grade of the Property), whether direct or indirect,
of the Property or part thereof or interest therein, and Grantor shall appear in
and prosecute any such action or proceeding unless otherwise directed by Lender
in writing.  Grantor authorizes Lender, at Lender’s option, as attorney-in-fact
for Grantor, to commence, appear in and prosecute, in Lender’s or Grantor’s
name, any action or proceeding relating to any such condemnation or other
taking, and to settle or compromise any claim in connection with such
condemnation or other taking.  All awards, payments, damages, direct,
consequential and otherwise, claims, and proceeds thereof, in connection with
any such condemnation or other taking, or for conveyances in lieu of
condemnation, are hereby assigned to Lender, and all proceeds of any such
awards, payments, damages or claims shall be paid to Lender.
 
(b)           Application of Condemnation Proceeds.  Lender shall apply any such
proceeds in the manner and upon the terms and conditions set forth in Section
2.3(d) relating to the application of insurance proceeds.
 
2.8           Protection of Lender’s Security.  Grantor shall give notice to
Lender of and shall appear in and defend any action or proceeding that may
affect the Property, the interests of Lender or Trustee therein, or the rights
or remedies of Lender or Trustee under the Loan Documents.  If any such action
or proceeding is commenced, or Grantor fails to perform any obligation under the
Loan Documents, Lender or Trustee may, at their option, make any appearances,
disburse any sums, make any entries upon the Property, and take any actions as
may be necessary or desirable to protect or enforce the security of this Deed of
Trust, remedy any failure by Borrower or Grantor to perform its obligations
under the Loan Documents (and without waiving such default), or otherwise
protect Lender’s or Trustee’s interests.  Grantor shall pay all losses, damages,
fees, costs, and expenses incurred by Lender and Trustee in taking such actions;
including without limitation reasonable legal fees.
 
DEED OF TRUST

Page 9 of 24

--------------------------------------------------------------------------------


2.9           Reimbursement of Lender’s and Trustee’s Expenses.  All amounts
disbursed by Lender and Trustee pursuant to Section 2.8 or any other provision
of this Deed of Trust, with interest thereon, shall be additional
indebtedness secured by this Deed of Trust.  All such amounts shall be
immediately due and payable and bear interest from the date of disbursement at
the lesser of the default rate under the Loan Documents, or the maximum rate
permitted by law.
 
2.10           Books and Records; Financial Information.  Grantor shall keep and
maintain at Grantor’s address stated above, or such other place as Lender may
approve in writing, books of accounts and records adequate to reflect correctly
the results of the operation of the Property, and copies of all written
contracts, leases and other instruments which affect the Property.  Such, books,
records, contracts, leases and other instruments shall be subject to
examination, inspection and copying at any reasonable time by Lender.  Grantor
shall furnish to Lender within thirty (30) days after Lender’s request, a rent
roll for the Property, certified by Grantor, showing the name of each tenant,
the space occupied, the lease expiration date, the monthly rent, the date to
which rent has been paid, and any deposit Grantor is holding, and such other
financial statements and financial information related to Grantor and/or the
Property as Lender may request from time to time.
 
ARTICLE 3
RESERVES
 
3.1           Deposits.  If required by Lender, Grantor shall, at the time of
making each monthly installment payment under the Loan Documents, deposit with
Lender a sum, as estimated by Lender, equal to the taxes and special assessments
next due on the Property, and the premiums that will next become due on
insurance policies as may be required under this Deed of Trust, less all sums
already deposited therefor, divided by the number of months to elapse before two
(2) months prior to the date when such taxes, special assessments and premiums
will become delinquent.  Lender may require Grantor to deposit with Lender, in
advance, such other sums for other taxes, assessments, premiums, charges and
impositions in connection with Grantor or the Property as Lender reasonably
deems necessary to protect Lender’s interests (“Other Impositions”).  Such sums
for Other Impositions shall be deposited in a lump sum or in periodic
installments, at Lender’s option.  If required by Lender, Grantor shall promptly
deliver to Lender all bills and notices with respect to any taxes, assessments,
premiums and Other Impositions.  Unless Grantor and Lender otherwise agree in
writing, Lender shall not be required to pay Grantor any interest, earnings or
profits on any sums deposited with Lender.  All sums deposited with Lender under
this Section 3.1 are hereby pledged as security for the Secured Obligations.
 
3.2           Application of Deposits.  All such deposited sums shall be held by
Lender and applied in such order as Lender elects to pay such taxes,
assessments, premiums and Other Impositions or, upon any Event of Default, may
be applied in whole or in part, to the Secured Obligations.  The arrangement
provided for in this Article 3 is solely for the added protection of Lender and
entails no responsibility on Lender’s part beyond the allowing of due credit,
without interest, for the sums actually received by it.  Upon any assignment of
this Deed of Trust by Lender, any funds on hand shall be turned over to the
assignee and any responsibility of Lender with respect thereto shall
terminate.  Each transfer of the Property in accordance with Article 4 below
shall automatically transfer to the transferee all rights of Grantor with
respect to any funds deposited hereunder.  Upon payment in full of the Secured
Obligations, Lender shall promptly refund to Grantor the remaining balance of
any deposits then held by Lender.
 
DEED OF TRUST

Page 10 of 24

--------------------------------------------------------------------------------


3.3           Adjustments to Deposits.  If the total deposits held by Lender
exceeds the amount deemed necessary by Lender to provide for the payment of such
taxes, assessments, premiums and Other Impositions, such excess shall, provided
there is no Event of Default or any event which would constitute an Event of
Default if not cured within the time allowed, be credited by Lender on the next
due installment or installments of such deposits.  If at any time the total
deposits held by Lender are less than the amount deemed necessary by Lender to
provide for the payment of such taxes, assessments, premiums and Other
Impositions, Grantor shall promptly deposit the deficiency with Lender after
receipt of written demand from Lender.
 
3.4           Conditional Waiver.  Notwithstanding the foregoing, Beneficiary
shall not require the payment of reserves as provided in this Article until a
delinquency occurs in the payment of such taxes, assessments, premium and Other
Impositions, or the occurrence of an Event of Default.
 
ARTICLE 4
RESTRICTIONS ON TRANSFER OR ENCUMBRANCE
 
To the maximum extent permitted by applicable law, all Secured Obligations shall
become immediately due and payable in full in the event the Property or any part
thereof or interest therein is encumbered, sold (by contract or otherwise),
conveyed, or otherwise transferred by Grantor; or if there is any change in the
ownership or control of any of 30% or more of Grantor’s stock if Grantor is a
corporation, the ownership or control of any general partnership interest in
Grantor if Grantor is a partnership, the ownership of any beneficial interests
in Grantor if Grantor is not otherwise a natural person or persons, and the
ownership of stock, any general partnership interest, or any other beneficial
interest in any corporation, partnership or other entity that has an ownership
interest in Grantor.  The failure to pay all Secured Obligations as required in
this Section shall constitute an Event of Default hereunder.
 
ARTICLE 5
UNIFORM COMMERCIAL CODE SECURITY AGREEMENT
 
5.1           Grant to Lender.  This Deed of Trust constitutes a security
agreement pursuant to the Uniform Commercial Code with respect to:
 
(a)           Any of the Property which, under applicable law, is not real
property or effectively made part of the real property by the provisions of this
Deed of Trust; and
 
DEED OF TRUST

Page 11 of 24

--------------------------------------------------------------------------------


(b)           Any and all other property now or hereafter described on any
Uniform Commercial Code Financing Statement naming Grantor as Debtor and Lender
as Secured Party and affecting property in any way connected with the use and
enjoyment of the Property (any and all such other property constituting Property
for purposes of this Deed of Trust); and Grantor hereby grants Lender a security
interest in all property described in clauses (a) and (b) above as security for
the Secured Obligations.  Grantor and Lender agree, however, that neither the
foregoing grant of a security interest nor the filing of any such financing
statement shall be construed as limiting the parties’ stated intention that
everything used in connection with the production of income from the Property,
or adapted for use therein, or which is described or reflected in this Deed of
Trust, is and at all times shall be regarded as part of the Land.   A
photographic copy or other reproduction of this Deed of Trust or any financing
statement is sufficient as a financing statement and may be filed as such.
 
5.2           Lender’s Rights and Remedies.  With respect to the property
subject to the foregoing security interest, Lender shall have all of the rights
and remedies of a secured party under the Uniform Commercial Code, and as
provided herein, including without limitation the right to cause such Property
to be sold by Trustee under the power of sale granted by this Deed of Trust, and
as provided by law.  In exercising its remedies, Lender may proceed against the
items of real property and any items of personal property separately or together
and in any order whatsoever without in any way affecting the availability of
Lender’s remedies.  Upon demand by Lender following an Event of Default
hereunder, Grantor will assemble any items of personal property and make them
available to Lender at the Property.  Lender shall give Grantor at least five
(5) days’ prior written notice of the time and place of any public sale or other
disposition of such Property or of the time of or after which any private sale
or any other intended disposition is to be made. Any person permitted by law to
purchase at any such sale may do so.  Such Property may be sold at any one or
more public or private sales as permitted by applicable law.
 
5.3           Filing of Financing Statement.  Grantor warrants and represents to
Lender that the name and address of Grantor set out on the first page of this
Deed of Trust are complete and accurate, and Grantor authorizes Lender to file a
financing statement describing all personal property collateral included within
the Property.
 
ARTICLE 6
ASSIGNMENT OF RENTS AND LEASES; LEASES OF PROPERTY;
APPOINTMENT OF RECEIVER, LENDER IN POSSESSION
 
6.1           Assignment of Rents and Leases. As an absolute assignment and not
as additional security for the Secured Obligations, Grantor hereby absolutely
and unconditionally assigns and transfers to Lender all right, title and
interest of Grantor in and to: any and all present and future leases, subleases,
and other agreements for the occupancy or use of all or any part of the
Property, and any and all extensions, renewals and replacements thereof
(“Leases”); all cash or security deposits, advance rentals and deposits of a
similar nature under the Leases; any and all Lease guarantees; and all rents,
issues, profits and revenues (“Rents”) now due or which may become due or to
which Grantor may now or shall hereafter become entitled or may demand or claim
(including Rents coming due during any redemption period), arising or issuing
from or out of any and all Leases, including without limitation minimum,
additional, percentage and deficiency rents and liquidated damages.
 
DEED OF TRUST

Page 12 of 24

--------------------------------------------------------------------------------


6.2           Collection of Rents.  Prior to any Event of Default hereunder,
Grantor shall have a license to, and shall, collect and receive all Rents of the
Property as trustee for the benefit of Lender and Grantor, apply the Rents so
collected first to the payment of taxes, assessments and other charges on the
Property prior to delinquency, second to the cost of insurance, maintenance and
repairs required by the terms of this Deed of Trust, third to the costs of
discharging any obligation or liability of Grantor under the Leases, and fourth
to the Secured Obligations, with the balance, if any, to the account of Grantor
provided there is no Event of Default.  Upon delivery of written notice by
Lender to Grantor of an Event of Default hereunder and stating that Lender
exercises its rights to the Rents, and without the necessity of Lender entering
upon and taking and maintaining full control of the Property in person, by agent
or by a court-appointed receiver, Lender shall immediately be entitled to
possession of all Rents from the Property as the same become due and payable
including without limitation Rents then due and unpaid, and all such Rents shall
immediately upon delivery of such notice be held by Grantor as trustee for
the benefit of Lender only.  Upon delivery of such written notice by Lender,
Grantor hereby agrees to direct each tenant or occupant of the Property to pay
all Rents to Lender on Lender’s written demand therefor, without any liability
on the part of said tenant or occupant to inquire further as to the existence of
a default by Grantor.  Grantor hereby authorizes Lender as Grantor’s
attorney-in-fact to make such direction to tenants and occupants upon Grantor’s
failure to do so as required herein.  Payments made to Lender by tenants or
occupants shall, as to such tenants and occupants, be in discharge of
the payors’ obligations to Grantor.  Lender may exercise, in Lender’s or
Grantor’s name, all rights and remedies available to Grantor with respect to
collection of Rents.  Nothing herein contained shall be construed as obligating
Lender to perform any of Grantor’s obligations under any of the Leases.
 
6.3           Grantor’s Representations and Warranties.  Grantor hereby
represents and warrants to Lender that Grantor has not executed and will not
execute any other assignment of said Leases or Rents, that Grantor has not
performed and will not perform any acts and has not executed and will not
execute any instrument which would prevent Lender from exercising its rights
under this Article 6, and that at the time of execution of this Deed of Trust
there has been no anticipation or prepayment of any of the Rents of the Property
for more than two (2) months prior to the due dates thereof.  Grantor further
represents and warrants to Lender that all existing Leases are in good standing
and there is no default thereunder, whether by Grantor or lessee, and that, to
Grantor’s knowledge, there is no event or condition which, with notice or the
passage of time or both, would be a default thereunder.  Grantor shall execute
and deliver to Lender such further assignments of rents and leases of the
Property as Lender may from time to time request.
 
6.4           Leases of the Property.  Grantor shall comply with and observe
Grantor’s obligations as landlord under all Leases and will do all that is
necessary to preserve all Leases in force and free from any right of
counterclaim, defense or setoff.  At Lender’s request, Grantor shall furnish
Lender with executed copies of all Leases now existing or hereafter made and all
Leases hereafter entered into will be on a form and in substance satisfactory to
Lender.  All commercial Leases will specifically provide that the tenant attorns
to any person succeeding to the interest of Grantor upon any foreclosure of this
Deed of Trust or conveyance in lieu thereof, such attornment shall be in such
form as Lender may approve and shall provide that Tenant shall not have the
right of set off or defense to payment of rents for any event or act that
occurred prior to such successor obtaining title to Grantor’s interest except to
the extent such event or act is continuing at the time such successor obtains
such title. Tenant shall also agree to execute such further evidences of
attornment as Lender may from time to time request.  Without Lender’s written
consent, Grantor shall not collect or accept payment of any Rents of the
Property more than two (2) months prior to the due dates thereof.
 
DEED OF TRUST

Page 13 of 24

--------------------------------------------------------------------------------


6.5           Lender in Possession; Appointment of Receiver.  Upon any Event of
Default hereunder, Lender may, in person, by agent or by a court-appointed
receiver, regardless of the adequacy of Lender’s security, enter upon and take
and maintain full control of the Property in order to perform all acts necessary
and appropriate for the operation and maintenance thereof in the same manner and
to the same extent as Grantor could do the same, including without limitation
the execution, enforcement, cancellation and modification of Leases, the
collection of all Rents of the Property, the removal and eviction of tenants and
other occupants, the making of alterations and repairs to the Property, and the
execution and termination of contracts providing for management or maintenance
of the Property, all on such terms as are deemed best by Lender to protect the
security of this Deed of Trust.  From and after the occurrence of any such Event
of Default, if any owner of the Property shall occupy the Property or part
thereof such owner shall pay to Lender in advance on the first day of each month
a reasonable rental for the space so occupied, and upon failure so to do Lender
shall be entitled to remove such owner from the Property by any appropriate
action or proceedings.  Following an Event of Default hereunder, Lender shall be
entitled (regardless of the adequacy of Lender’s security) to the appointment of
a receiver, Grantor hereby consenting to the appointment of such receiver.  Said
receiver may serve without bond and may be Lender or an employee of Lender.  The
receiver shall have, in addition to all the rights and powers customarily given
to and exercised by such receivers, all the rights and  powers granted to Lender
in this Article. Lender or the receiver shall be entitled to receive a
reasonable fee for so managing the Property.
 
6.6           Application of Rents.  All Rents collected subsequent to delivery
of written notice by Lender to Grantor of an Event of Default hereunder may be
applied first to the costs, if any, of taking control of and managing the
Property and collecting the Rents, including without limitation attorneys’ fees,
receiver’s fees, premiums on receiver’s bonds, costs of maintenance and repairs
to the Property, premiums on insurance policies, taxes, assessments and other
charges on the Property, and the costs of discharging any obligation or
liability of Grantor under the Leases, and then to the Secured
Obligations.  Lender or the receiver shall be liable to account only for those
Rents actually received.  Lender shall not be liable to Grantor, anyone claiming
under or through Grantor or anyone having an interest in the Property by reason
of anything done or left undone by Lender under this Article.
 
6.7           Deficiencies.  To the extent, if any, that the costs of taking
control of and managing the Property, collecting the Rents, and discharging
obligations and liabilities of Grantor under the Leases, exceed the Rents of the
Property, the excess sums expended for such purposes shall be indebtedness
secured by this Deed of Trust.  Such excess sums shall be payable upon demand by
Lender and shall bear interest from the date of disbursement at the greater of
the default rate under the Loan Documents, or the maximum rate permitted by law.
 
6.8           Lender Not Mortgagee in Possession.  Nothing herein shall
constitute Lender a “mortgagee in possession” prior to its actual entry upon and
taking possession of the Property.  Entry upon and taking possession by a
receiver shall not constitute possession by Lender.
 
DEED OF TRUST

Page 14 of 24

--------------------------------------------------------------------------------


6.9           Enforcement.  Lender may enforce this assignment without first
resorting to or exhausting any security or collateral for the Secured
Obligations.
 
6.10           Prior Rights.  If Lender has approved a prior deed of trust or
mortgage as part of the approved Permitted Exceptions on the Property, then
Lender’s rights under this Article shall be subject to and subordinate to the
rights, if any, of the lender(s) holding such prior rights under such prior
lien(s), to the extent such rights are legally valid, enforceable and enforced
by such lender(s).
 
ARTICLE 7
EVENTS OF DEFAULT
 
7.1           Events of Default.  Any one or more of the following is an Event
of Default hereunder:
 
(a)           Failure to make any payment when due under the Loan Agreement,
this Deed of Trust, or any of the other Loan Documents.
 
(b)           Failure to pay all Secured Obligations in full as required under
Article 4.
 
(c)           Failure to perform any other covenant, agreement or obligation
under this Deed of Trust (other than the payment of money) if not cured within
the time allowed, if any.
 
(d)           Occurrence of an Event of Default under the Loan Agreement or any
of the other Loan Documents, the Indemnity Agreement and/or any of the Permitted
Exceptions that is not cured within the applicable cure period (if any) set
forth therein.
 
(e)           Grantor or any trustee of Grantor files a petition in bankruptcy
or for an arrangement, reorganization or any other form of debtor relief, or
such a petition is filed against Grantor or any trustee of Grantor and the
petition is not dismissed within forty-five (45) days after filing.
 
(f)           A decree or order is entered for the appointment of a trustee,
receiver or liquidator for Grantor or Grantor’s property, and such decree or
order is not vacated within forty-five (45) days after the date of entry.
 
(g)           Grantor commences any proceeding for dissolution or liquidation,
or any such proceeding is commenced against Grantor and the proceeding is not
dismissed within forty-five (45) days after the date of commencement.
 
(h)           Grantor makes an assignment for the benefit of its creditors, or
admits in writing its inability to pay its debts generally as they become due.
 
(i)           There is an attachment, execution or other judicial seizure of any
portion of Grantor’s assets and such seizure is not discharged within ten (10)
days.
 
(j)           Any representation or disclosure made to Lender by Grantor or any
guarantor in connection with the Secured Obligations proves to be materially
false or misleading when made, whether or not that representation or disclosure
is expressly set forth in the Loan Documents.
 
DEED OF TRUST

Page 15 of 24

--------------------------------------------------------------------------------


(k)           A default occurs under any other indebtedness now or hereafter
owing to Lender on which Grantor or any obligor under the Loan Agreement or any
guarantor of the Loan is a maker or a guarantor, and such default is not cured
within the applicable cure period if any, under the instrument(s) evidencing
such indebtedness.
 
(l)           A default occurs under any lien encumbering the Property, or under
any obligation which is secured by a lien encumbering the Property.
 
7.2           Inapplicability of Cure Periods.  All cure periods provided in
this Deed of Trust or the other Loan Documents shall be inapplicable if, in
Lender’s reasonable judgment, the default is not capable of being cured within
the time allowed, or a delay in Lender’s enforcement of its rights and remedies
may result in a material impairment of its security.
 
7.3           Form of Notice.  At Lender’s option, any written notice of default
given to Grantor under Section 7.1 may be given in the form of a statutory
notice of default under the laws of the state in which the Property is located
pertaining to nonjudicial foreclosures of trust deeds, or any other form as
Lender may elect.
 
ARTICLE 8
REMEDIES
 
8.1           Acceleration Upon Default: Additional Remedies.  Upon any Event of
Default, Lender may, at its option and without notice to or demand upon Grantor,
exercise any one or more of the following actions:
 
(a)           Declare all the Secured Obligations immediately due and payable.
 
(b)           Bring a court action to enforce the provisions of this Deed of
Trust or any of the other Loan Documents.
 
(c)           Foreclose this Deed of Trust as a mortgage.
 
(d)           Cause any or all of the Property to be sold under the power of
sale granted by this Deed of Trust in any manner permitted by applicable law.
 
(e)           Elect to exercise its rights with respect to the Leases and the
Rents.
 
(f)           Exercise any or all of the other rights and remedies under this
Deed of Trust and the other Loan Documents.
 
(g)           Exercise any other right or remedy available under law or in
equity.
 
8.2           Exercise of Power of Sale.  For any sale under the power of sale
granted by this Deed of Trust, Lender or Trustee shall record and give all
notices required by law and then, upon the expiration of such time as is
required by law, Trustee may sell the Property upon any terms and conditions
specified by Lender and permitted by applicable law.  Trustee may postpone any
sale by public announcement at the time and place noticed for the sale.  If the
Property includes several lots or parcels, Lender in its discretion may
designate their order of sale or may elect to sell all of them as an
entirety.  The Property, real, personal and mixed, may be sold in one
parcel.  To the extent any of the Property sold by the Trustee is personal
property, then Trustee shall be acting as the agent of the Lender in selling
such Property.  Any person permitted by law to do so may purchase at
any sale.  Upon any sale, Trustee will execute and deliver to the purchaser or
purchasers a deed or deeds conveying the Property sold, but without any covenant
or warranty, express or implied, and the recitals in the Trustee’s deed showing
that the sale was conducted in compliance with all the requirements of law shall
be prima facie evidence of such compliance and conclusive evidence thereof
in favor of bona fide purchasers and encumbrances for value.
 
DEED OF TRUST

Page 16 of 24

--------------------------------------------------------------------------------


8.3           Application of Sale Proceeds. Except as may otherwise be required
by law, the proceeds of any sale under this Deed of Trust will be applied in the
following priority:
 
First:  Payment of the costs and expenses of the sale, including without
limitation Trustee’s fees, legal fees and disbursements, title charges and
transfer taxes, and payment of all expenses, liabilities and advances of
Trustee, together with interest on all advances made by Trustee from date of
disbursement at the applicable interest rate under the Loan Documents from time
to time or at the maximum rate permitted to be charged by Trustee under the
applicable law if that is less.
 
Second:  Payment of all sums expended by Lender under the terms of this Deed of
Trust and not yet repaid, together with interest on such sums from date of
disbursement at the applicable interest rate under the Loan Documents from time
to time or the maximum rate permitted by applicable law if that is less.
 
Third:   Payment of all other Secured Obligations in any order that the Lender
chooses.
 
Fourth:  The remainder, if any, to the person or persons legally entitled to it.
 
8.4           Waiver of Order of Sale and Marshalling.  Lender shall have the
right to determine the order in which any or all portions of the secured
indebtedness are satisfied from the proceeds realized upon the exercise of any
remedies provided herein.  Grantor, any party who consents to this Deed of Trust
and any party who now or hereafter acquires a security interest in the Property
and who has actual or constructive notice hereof, hereby waives any and all
right to require marshalling of assets in connection with the exercise of any of
the remedies permitted by applicable law or provided herein, or to direct the
order in which any of the Property will be sold in the event of any sale under
this Deed of Trust.
 
8.5           Non-Waiver of Defaults.  The entering upon and taking possession
of the Property, the collection of Rents or the proceeds of fire and other
insurance policies or compensation or awards for any taking or damage of the
Property, and the application or release thereof as herein provided, shall not
cure or waive any default or notice of default hereunder or invalidate any act
done pursuant to such notice.
 
8.6           Expenses During Redemption Period.  If this Deed of Trust is
foreclosed through court action and the Property sold at a foreclosure sale, the
Purchaser may during any redemption period allowed, make such repairs or
alterations on the Property as may be reasonably necessary for the proper
operation, care, preservation, protection and insuring thereof.  Any sums so
paid together with interest thereon from the time of such expenditure at the
greater of the default rate under the Loan Documents, or the maximum rate
permitted by law, shall be added to and become a part of the amount required to
be paid for redemption from such sale.
 
DEED OF TRUST

Page 17 of 24

--------------------------------------------------------------------------------


8.7           Foreclosure Subject to Tenancies.  Lender shall have the right at
its option to foreclose this Deed of Trust subject to the rights of any tenant
or tenants of the Property.
 
8.8           Evasion of Prepayment Terms.  If any Event of Default has
occurred, a tender of payment of the indebtedness secured hereby at any time
prior to or at a judicial or non-judicial foreclosure sale of the Property by
Grantor, or anyone on behalf of Grantor, shall constitute an evasion of any
prepayment terms of the Loan Documents and shall constitute a voluntary
prepayment thereunder and any such tender shall include any prepayment premium
required under the Loan Documents.
 
8.9           Remedies Cumulative.  To the extent permitted by law, every right
and remedy provided in this Deed of Trust is distinct and cumulative to all
other rights or remedies under this Deed of Trust or afforded by law or equity
or any other agreement between Lender and Grantor, and may be exercised
concurrently, independently or successively, in any order whatsoever.  Lender
may exercise any of its rights and remedies at its option without regard to
the adequacy of its security.
 
8.10           Lender’s and Trustee’s Expenses.  Grantor shall pay all of
Lender’s and Trustee’s expenses incurred in any efforts to enforce any terms of
this Deed of Trust, whether or not any suit is filed, including without
limitation legal fees and disbursements, foreclosure costs, appraisal fees,
environmental site assessment expenses, and title charges, including without
limitation, costs and expenses incurred in any bankruptcy, reorganization,
liquidation, receivership, or similar proceeding.  All such sums, with interest
thereon, shall be additional indebtedness of Grantor secured by this Deed of
Trust.  Such sums shall be immediately due and payable and shall bear interest
from the date of disbursement at the lesser of the default rate under the Loan
Documents, or the maximum rate permitted by law.
 
ARTICLE 9
GENERAL
 
9.1           No Offset.  Grantor’s obligation to timely pay and perform all
obligations under the Loan, this Deed of Trust, and the other Loan Documents
shall be absolute and unconditional and shall not be affected by any event or
circumstance, including without limitation any setoff, counterclaim, abatement,
suspension, recoupment, deduction, defense or any other right that Grantor or
any guarantor may have or claim against Lender or any other person or
entity.  The foregoing shall not constitute a waiver of any claim or demand
which Grantor or any guarantor may have in damages or otherwise against Lender
or any other person or entity; provided that Grantor shall maintain a separate
action thereon.
 
9.2           Application of Payments.  Except as applicable law or this Deed of
Trust may otherwise provide, all payments received by Lender on the Loan or this
Deed of Trust shall be applied by Lender in the following order of priority:
Lender’s and Trustee’s expenses incurred in any efforts to enforce any terms of
this Deed of Trust; interest payable on advances made to protect the security of
this Deed of Trust; principal of such advances; amounts payable to Lender by
Grantor under Article 3 for reserves; interest and late charges payable on the
Loan; principal of the Loan; and any other Secured Obligations in such order as
Lender, at its option, may determine; provided, however, that Lender may, at its
option, apply any such payments received to interest or principal prior to
applying such payments to interest on and principal of advances made to protect
the security of this Deed of Trust.
 
DEED OF TRUST

Page 18 of 24

--------------------------------------------------------------------------------


9.3           Reconveyance.  Upon payment of all sums secured by this Deed of
Trust, Lender shall request Trustee to reconvey the Property and shall surrender
this Deed of Trust and all notes evidencing indebtedness secured by this Deed of
Trust to Trustee.  Trustee shall reconvey this Property without warranty to the
person or persons legally entitled thereto.  The grantee in any reconveyance may
be described as the “person or persons legally entitled thereto,” and the
recitals therein of any matters or facts shall be conclusive proof of the
truthfulness thereof.  Such person or persons shall pay Trustee’s reasonable
costs incurred in so reconveying the Property.
 
9.4           Successor Trustee.  In accordance with applicable law, Lender may
from time to time appoint a successor trustee to any Trustee appointed
hereunder.  Without conveyance of the Property, the successor trustee shall
succeed to all the title, power and duties conferred upon the Trustee herein and
by applicable law.
 
9.5           Lenders Powers.  Without affecting the liability of any person for
payment or performance of the Secured Obligations or any of Lender’s rights or
remedies, Lender, at its option, may extend the time for payment of the
indebtedness secured hereby or any part thereof, reduce payment thereon, release
anyone liable on any of said indebtedness, accept a renewal note or notes
therefor, modify the terms and time of payment of the indebtedness, release the
lien of this Deed of Trust on any part of the Property, take or release other or
additional security, release or reconvey or cause to be released or reconveyed
all or any part of the Property, or consent and/or cause Trustee to consent to
the making of any map or plat of the Property, consent or cause Trustee to
consent to the granting of any easement or creating any restriction on the
Property or join or cause Trustee to join in any subordination or other
agreement affecting this Deed of Trust or the lien or charge hereof.  Grantor
shall pay Lender a reasonable service charge, together with such title insurance
premiums and attorneys’ fees as may be incurred at Lender’s option, for any such
action if taken at Grantor’s request.
 
9.6           Subrogation.  Lender shall be subrogated for further security to
the lien, although released of record, of any and all encumbrances discharged,
in whole or in part, by the proceeds of the Loan or any other indebtedness
secured hereby.
 
9.7           Limitation On Interest and Charges.  Interest, fees and charges
collected or to be collected in connection with the indebtedness secured hereby
shall not exceed the maximum, if any, permitted by any applicable law.  If any
such law is interpreted so that said interest, fees and/or charges would exceed
any such maximum and Grantor is entitled to the benefit of such law, then such
interest, fees and/or charges shall be reduced by the amount necessary to reduce
the same to the permitted maximum, and any sums already paid to Lender which
exceeded the permitted maximum will be refunded.  Lender may choose to make the
refund either by treating the payments, to the extent of the excess, as
prepayments of principal or by making a direct payment to the person(s) entitled
thereto.  No prepayment premium shall be assessed on prepayments under this
Section.  The provisions of this Section shall control over any inconsistent
provision of this Deed of Trust or any other Loan Documents.
 
DEED OF TRUST

Page 19 of 24

--------------------------------------------------------------------------------


9.8           Additional Documents: Power of Attorney.  Grantor, from time to
time, shall execute, acknowledge and deliver to Lender upon request, and hereby
irrevocably appoints Lender its attorney-in-fact to execute, acknowledge,
deliver and if appropriate file and record, such security agreements,
assignments for security purposes, assignments absolute, financing statements,
affidavits, certificates and other documents, in form and substance satisfactory
to Lender, as Lender may request in order to perfect, preserve, continue, extend
or maintain the assignments herein contained, the lien and security interest
under this Deed of Trust, and the priority thereof.  Grantor shall pay to Lender
upon request therefor all costs and expenses incurred in connection with the
preparation, execution, recording and filing of any such document.
 
9.9           Waiver of Statute of Limitations.  To the full extent Grantor may
do so, Grantor hereby waives the right to assert any statute of limitations as a
defense to the enforcement of the lien of this Deed of Trust or to any, action
brought to enforce the Loan Documents or any other obligation secured by this
Deed of Trust.
 
9.10           Forbearance By Lender Not a Waiver.  Any forbearance by Lender in
exercising any right or remedy hereunder, or otherwise afforded by applicable
law, shall not be a waiver of or preclude the exercise of any right or remedy,
and no waiver by Lender of any particular default shall constitute a waiver of
any other default or of any similar default in the future.  Without limiting the
generality of the foregoing, the acceptance by Lender of payment of any sum
secured by this Deed of Trust after the due date thereof shall not be a waiver
of Lender’s right to either require prompt payment when due of all other sums so
secured or to declare a default for failure to make prompt payment.  The
procurement of insurance or the payment of taxes or other liens or charges by
Lender shall not be a waiver of Lender’s right to accelerate the maturity of the
indebtedness secured by this Deed of Trust, nor shall Lender’s receipt of any
awards, proceeds or damages under Sections 2.3 and 2.7 hereof operate to cure or
waive any default in payment of sums secured by this Deed of Trust.
 
9.11           Waiver of Jury Trial.  LENDER AND GRANTOR WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
THIS DEED OF TRUST AND THE OTHER LOAN DOCUMENTS OR OTHERWISE RELATING THERETO OR
ARISING FROM THE LENDING RELATIONSHIP SECURED HEREBY, AND EACH AGREES THAT ANY
SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 
9.12           Modifications and Waivers.  This Deed of Trust cannot be waived,
changed, discharged or terminated orally, but only by an instrument in writing
signed by the party against whom enforcement of any waiver, change, discharge or
termination is sought.
 
9.13           Notice.  Any notice to Grantor under this Deed of Trust shall be
to the address noted above or such other address as may be designated by Grantor
in writing and shall be deemed to have been given on the date delivered in the
case of personal delivery or, if mailed, three (3) days after the postmark
thereof.
 
DEED OF TRUST

Page 20 of 24

--------------------------------------------------------------------------------


9.14           Governing Law; Venue. This Deed of Trust and all other Loan
Documents shall be construed, enforced and otherwise governed exclusively by the
laws of the State of Washington to the greatest extent possible, except that
matters relating to the validity and enforcement of the lien of the Deed of
Trust shall be governed by the laws of the State of Oregon (the “Property
State”) to the extent necessary.  Grantor agrees that to the fullest extent
permitted by law, Washington law shall apply to all actions, defenses and
remedies including without limitation the existence and calculation of any
deficiency judgment upon foreclosure of any of the Deed of Trust, and that the
courts of the State of Washington, at Lender’s sole and exclusive election,
shall have exclusive jurisdiction of all actions, proceedings, defenses or
remedies arising out of the execution or enforcement of this Deed of Trust or
any of the other Loan Documents.  Grantor consents to personal jurisdiction in
the courts of Washington and the Property State, as provided herein.  Grantor
waives any objection based upon forum non conveniens or similar arguments.
 
9.15           Severability: Captions. If any provision or clause of this Deed
of Trust conflicts with applicable law, such conflicts shall not affect other
provisions or clauses hereof which can be given effect without the conflicting
provision, and to this end the provisions hereof are declared to be
severable.  The captions and headings of the paragraphs and articles of
this Deed of Trust are for convenience only and are not to be used to interpret
or define the provisions hereof.
 
9.16           Definitions.  As used herein: the term “Grantor” means the
Grantor herein named, together with any subsequent owner of the Property or any
part thereof or interest therein; the term “Trustee” means the Trustee herein
named, together with any successor Trustee; and the term “Lender” means the
Lender herein named, together with any subsequent owner or holder of the Loan or
any interest therein, including pledges, assignees and participants.
 
9.17           Successors and Assigns Joint and Several Liability; Agents.  This
Deed of Trust shall bind and inure to the benefit of the parties hereto and
their respective heirs, devisees, legatees, administrators, executors,
successors and assigns, subject to the provisions of Article 4 hereof.  Each
person executing this Deed of Trust as Grantor shall be jointly and severally
liable for all obligations of Grantor hereunder.  In exercising any rights
hereunder or taking actions provided for herein, Lender and Trustee may act
through their respective employees, agents or independent contractors as
authorized by Lender and Trustee.
 
9.18           Number: Gender.  This Deed of Trust shall be construed so that
wherever applicable the use of the singular number shall include the plural
number, and vice versa, and the use of any gender shall be applicable to all
genders.
 
9.19           Time.  Time is of the essence in connection with all obligations
of Grantor herein.
 
9.20           Attorney Fees.  As used in this Deed of Trust and the Loan
Documents, “legal fees” and “attorney fees” shall include without limitation
attorney fees incurred at or in preparation for any trial, appeal or review or
in any proceeding under any present or future federal bankruptcy act or state
receivership law, and any appeal therefrom.
 
9.21           Entire Agreement.  This Deed of Trust together with the other
Loan Documents constitute the entire understanding and agreement of Grantor and
Lender with respect to the Secured Obligations.  The Loan Documents supercede
all prior negotiations, discussions, and agreements with respect to the Secured
Obligations, may not be contradicted by evidence of any alleged oral agreement,
and may not be amended, modified, rescinded or terminated in any manner except
by a written agreement signed by Grantor and Lender.
 
DEED OF TRUST

Page 21 of 24

--------------------------------------------------------------------------------


9.22           Request for Notice.  Grantor hereby requests that a copy of any
notice of default and notice of sale hereunder be mailed to it at its address
set forth at the beginning of this Deed of Trust.


 
OREGON WARNING:  THIS INSTRUMENT WILL NOT ALLOW USE OF THE PROPERTY DESCRIBED IN
THIS INSTRUMENT IN VIOLATION OF APPLICABLE LAND USE LAWS AND
REGULATIONS.  BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON ACQUIRING
FEE TITLE TO THE PROPERTY SHOULD CHECK WITH THE APPROPRIATE CITY OR COUNTY
PLANNING DEPARTMENT TO VERIFY APPROVED USES AND TO DETERMINE ANY LIMITS ON
LAWSUITS AGAINST FARMING OR FOREST PRACTICES AS DEFINED IN ORS 30.930.
 
UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY LENDER
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S RESIDENCE, MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY LENDER TO BE ENFORCEABLE.
 
IN WITNESS WHEREOF, Grantor has executed and delivered this Deed of Trust.
 

  SYNTHETECH, INC., an Oregon corporation                  
 
By:
              name:                title:    

 
 

STATE OF OREGON )   ) SS COUNTY OF __________  )

 
                                                                
The foregoing instrument is acknowledged before me this June _____, 2006, by
_____________________________, the ___________________ of SYNTHETECH, INC., an
Oregon corporation, on its behalf.
 



            Notary Public for the State of Oregon,       My Commission
Expires: __________________          

                                                                 
 
DEED OF TRUST
Page 22 of 24

--------------------------------------------------------------------------------


EXHIBIT A
TO
DEED OF TRUST
 
Legal Description
 
The Property is situated in Linn County, State of Oregon, and is legally
described as follows:
 
PARCEL I:
 
BEGINNING AT THE MOST NORTHERLY CORNER OF LOT 4, BLOCK 1 OF THE SUPPLEMENTAL
PLAT TO MARY B. INDUSTRIAL SUBDIVISION IN, ALBANY, LINN COUNTY, OREGON; AND
RUNNING THENCE SOUTH 38°54’35” WEST A DISTANCE OF 220.17 FEET; THENCE SOUTH
51°05’25” EAST 174.58 FEET TO THE WESTERLY RIGHT-OF-WAY OF INDUSTRIAL WAY;
THENCE NORTHEASTERLY ALONG A 442.39 FOOT RADIUS CURVE LEFT (THE LONG CHORD OF
WHICH BEARS NORTH 04°08’31” EAST 77.61 FEET) A DISTANCE OF 77.71 FEET; THENCE
NORTH 00°53’25” WEST 203.59 FEET TO THE TRUE PLACE OF BEGINNING.
 
ALSO:
 
BEGINNING AT A POINT WHICH IS SOUTH 38°54’35” WEST, 220.17 FEET FROM THE MOST
NORTHERLY CORNER OF LOT 4, BLOCK 1, OF THE SUPPLEMENTAL PLAT TO MARY D.
INDUSTRIAL SUBDIVISION IN ALBANY, LINN COUNTY, OREGON; AND RUNNING THENCE SOUTH
38°54’35” WEST, A DISTANCE OF 100 FEET; THENCE SOUTH 51°05’25” EAST, TO A POINT
ON THE WESTERLY RIGHT-OF-WAY OF INDUSTRIAL WAY; THENCE NORTHERLY ALONG A 442.39
FOOT RADIUS CURVE LEFT (THE LONG CHORD OF WHICH BEARS NORTH 23°05’55” EAST
212.93 FEET) TO A POINT WHICH IS SOUTH 51°05’25” SOUTH OF THE PLACE OF
BEGINNING; THENCE NORTH 51°05’25” WEST 174.58 FEET TO THE TRUE POINT OF
BEGINNING.
 
PARCEL II:
 
BEGINNING AT THE MOST WESTERLY CORNER OF LOT 4, BLOCK 1 OF THE SUPPLEMENTAL PLAT
TO MARY B. INDUSTRIAL, SUBDIVISION IN ALBANY, LINN COUNTY, OREGON; AND RUNNING
THENCE SOUTH 51°05’25” EAST A DISTANCE OF 232.83 FEET TO THE WESTERLY
RIGHT-OF-WAY OF INDUSTRIAL WAY; THENCE NORTH 38°54’35” EAST 173.31 FEET; THENCE
NORTHEASTERLY ALONG A 442.39 FOOT RADIUS CURVE LEFT (THE LONG CHORD OF WHICH
BEARS NORTH 37°58’02” EAST 14.55 FEET) A DISTANCE OF 14.55 FEET; THENCE NORTH
51°05’25” WEST 232.59 FEET; THENCE SOUTH 38°54’35” WEST 187.87 FEET TO THE TRUE
PLACE OF BEGINNING.
 
DEED OF TRUST
Page 23 of 24

--------------------------------------------------------------------------------


PARCEL III:
 
BEGINNING AT A POINT WHICH IS SOUTH 38°54’35” WEST, 220.17 FEET FROM THE MOST
NORTHERLY CORNER OF LOT 4, BLOCK 1 OF THE SUPPLEMENTAL PLAT TO MARY B.
INDUSTRIAL SUBDIVISION IN ALBANY, LINN COUNTY, OREGON; AND RUNNING THENCE SOUTH
38°54’35” WEST, A DISTANCE OF 204.87 FEET; THENCE SOUTH 51°05’25” EAST, 232.59
FEET TO THE WESTERLY RIGHT-OF-WAY OF INDUSTRIAL WAY; THENCE NORTHEASTERLY ALONG
A 442.39 FOOT RADIUS CURVE LEFT (THE LONG CHORD OF WHICH BEARS NORTH 23°05’58”
EAST, 212.93 FEET) A DISTANCE OF 215.04 FEET; THENCE NORTH 51°05’25” WEST,
174.58 FEET TO THE TRUE POINT OF BEGINNING.
 
SAVE AND EXCEPT THAT PORTION CONVEYED BY DEED RECORDED AUGUST 2, 1982 IN
MICROFILM VOLUME 317, PAGE 427 DESCRIBED AS FOLLOWS:
 
BEGINNING AT A POINT WHICH IS SOUTH 38°54’35” WEST, 220.17 FEET FROM THE MOST
NORTHERLY CORNER OF LOT 4, BLOCK 1, OF THE SUPPLEMENTAL PART TO MARY D.
INDUSTRIAL SUBDIVISION IN ALBANY, LINN COUNTY, OREGON; AND RUNNING THENCE SOUTH
38°54’35” WEST, A DISTANCE OF 100 FEET, THENCE SOUTH 51°05’25” EAST, TO A POINT
ON THE WESTERLY RIGHT-OF-WAY OF INDUSTRIAL WAY; THENCE NORTHERLY ALONG A 442.39
FOOT RADIUS CURVE LEFT (THE LONG CHORD OF WHICH BEARS NORTH 23°05’55” EAST,
212.93 FEET), TO A POINT WHICH IS SOUTH 51°05’25” SOUTH OF THE PLACE OF
BEGINNING, THENCE NORTH 51°05’25” WEST 174.58 FEET TO THE TRUE POINT OF
BEGINNING.
 
EXCEPTING THEREFROM THAT PORTION OF SAID LAND DESCRIBED IN THE DEDICATION DEED
TO THE CITY OF ALBANY, RECORDED OCTOBER 17, 1994 IN VOLUME 0720, PAGE 739.
 
PARCEL IV:
 
PARCEL 2, PARTITION PLAT 1991-32, RECORD OF PARTITION PLATS, LINN COUNTY,
OREGON.

 
 
 
 
 
 
 
 
 
 


 
DEED OF TRUST
Page 24 of 24